                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                             IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10        UNITED STATES OF AMERICA,                    Case No. 17-cr-00263-MMC-1
                                  11                    Plaintiff,
                                                                                         ORDER DENYING DEFENDANT’S
                                  12             v.
Northern District of California




                                                                                         MOTION TO DISMISS, DISQUALIFY,
 United States District Court




                                                                                         AND RETURN PROPERTY
                                  13        KUANG BAO OU-YOUNG,
                                                                                         Re: Dkt. No. 94
                                  14                    Defendant.

                                  15

                                  16           The Court is in receipt of a document, titled “Defendant’s . . . Fifth Motion to

                                  17   Dismiss, Third Motion to Disqualify U.S. Attorney David L. Anderson and his Office, Fifth

                                  18   Motion to Disqualify Defense Counsel, Fifth Motion to Disqualify Judges, Third Motion to

                                  19   Return Property, Motion for Notice of Appeal, and Third Petition for Intervention,” filed pro

                                  20   se, by defendant Kuang Bao Ou-Young (“Ou-Young”) on April 10, 2019. By said

                                  21   document, Ou-Young, once again, seeks to: (1) dismiss the instant case “with prejudice”

                                  22   (see Mot. at 2:7); (2) disqualify the entire U.S. Attorney’s Office, Magistrate Judge Joseph

                                  23   C. Spero, the undersigned, and his appointed attorney James M. Thompson; (3) recover

                                  24   property he alleges was seized by the U.S. Marshals Service and the City of Sunnyvale;

                                  25   and (4) petition the Attorney General to intervene in the instant action.

                                  26           For the reasons set forth in the Court’s Order of February 22, 2019, denying Ou-

                                  27   Young’s “Third Motion to Dismiss, Motion to Disqualify U.S. Attorney David L. Anderson

                                  28   //
                                  1    and His Office, Third Motion to Disqualify Counsel and Motion to Return Property,” the

                                  2    instant motion is hereby DENIED.1

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: April 19, 2019
                                                                                              MAXINE M. CHESNEY
                                  6                                                           United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        To the extent Ou-Young argues a recent order by the Ninth Circuit Court of Appeals
                                       supports a different ruling as to his competency (see Mot. at 4:3-9), the Court finds such
                                  28
                                       argument unpersuasive.
                                                                                    2
